983 F.2d 1055
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ralph E. FACEMIRE, Plaintiff-Appellant,v.Ben J. POWERS;  Hazel Powers, Defendants-Appellees.
No. 92-1428.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 15, 1992Decided:  December 23, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, Chief District Judge.  (CA-91-1624-A)
Ralph E. Facemire, Appellant Pro Se.
Eric Franklin Schell, Fairfax, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before WIDENER, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:

OPINION

1
This case involves the sale and lease of certain heavy construction equipment.  Facemire alleges fraud and interference with contract by Ben and Hazel Powers (the Powers) arising from the sale and lease of the equipment.  The Powers argue that this action is an attempt to relitigate issues that have already been decided against Facemire.


2
We find that the same basic issue was decided by the Circuit Court of Fauquier County, Virginia, in a previous case between the same parties.  Therefore, the district court was correct in holding that this case was barred by res judicata.   Flora, Flora & Montague, Inc. v. Saunders, 367 S.E.2d 493 (Va. 1988).


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED